Citation Nr: 0841096	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  02-12 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for peptic ulcer 
disease, status post total gastrectomy, to include 
entitlement to a rating in excess of 20 percent prior to 
September 8, 2005.

2.  Entitlement to an increased rating for peptic ulcer 
disease, status post total gastrectomy, to include 
entitlement to a rating in excess of 40 percent from 
September 8, 2005.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from July 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In May 2005, the veteran had a personal hearing before a 
Veterans Law Judge (VLJ) sitting in Washington, DC.  A 
transcript of the hearing is of record.

In a May 2005 statement, the veteran indicated his desire to 
reopen the issue of entitlement to service connection for 
diverticulitis.  This matter is again referred to the RO for 
appropriate action.

In July 2005, the Board remanded these claims for additional 
development.

In a January 2006 rating decision, the RO increased the 
veteran's evaluation for peptic ulcer disease, status post 
total gastrectomy to a 40 percent rating, effective September 
8, 2005.  The issue of entitlement to a higher disability 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

A March 2008 letter from the Board notified the veteran that 
the VLJ who conducted his May 2005 hearing was no longer 
employed by the Board and advised him of the opportunity to 
provide testimony before a current VLJ of the Board.  In his 
April 2008 response, the veteran requested a videoconference 
hearing before a VLJ.  In April 2008, the Board remanded 
these claims to the RO via the Appeals Management Center 
(AMC) to schedule the veteran for a Board videoconference 
hearing.  Thereafter, the veteran withdrew his request for a 
hearing in a September 2008 statement. 

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to September 8, 2005, competent medical evidence 
demonstrates that the veteran's service-connected peptic 
ulcer disease, status post total gastrectomy, was manifested 
by moderate post-gastrectomy syndrome with chronic diarrhea.

3.  Beginning September 8, 2005, competent medical evidence 
demonstrates that the veteran's service-connected peptic 
ulcer disease, status post total gastrectomy, is manifested 
by moderate post-gastrectomy syndrome with chronic diarrhea.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2005, the criteria for the 
assignment of a 40 percent rating for peptic ulcer disease, 
status post total gastrectomy, were met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.114, Diagnostic Codes 7305-7308 (2008).

2.  From September 8, 2005, the criteria for a rating in 
excess of 40 percent for peptic ulcer disease, status post 
total gastrectomy, have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.114, Diagnostic Codes 7305-7308 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his increased rating claims 
in February 2001.  Thereafter, he was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in February 2001, July 2001, August 2005, and May 2008.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in June 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Court also outlined in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), additional notice requirements pursuant to 
38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in May 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and all relevant VA and private 
treatment records pertaining to his claims have been obtained 
and associated with his claims file.  The veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected digestive 
condition.  In a September 2008 statement, the veteran's 
representative indicated that the veteran wanted the Board to 
review his issues based on the facts of the record. 

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran has been assigned a 20 percent 
rating for his service-connected peptic ulcer disease, status 
post total gastrectomy, for the time period prior to 
September 5, 2005, and a 40 percent rating, for the time 
period from September 8, 2005, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Codes 7305-7308 (2008).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined. With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that duodenal ulcer 
under Diagnostic Code 7305 is the service-connected disorder, 
and postgastrectomy syndromes under Diagnostic Code 7308 is a 
residual condition.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2008).

7305  Ulcer, duodenal:
Ratin
g
Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health
60
Moderately severe; less than severe but with impairment 
of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year
40
Moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or 
with continuous moderate manifestations
20
Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2008).



7308  Postgastrectomy syndromes:
Ratin
g
Severe; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia
60
Moderate; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss
40
Mild; infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous 
mild manifestations
20
38 C.F.R. § 4.114, Diagnostic Code 7308 (2008).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence favors the assignment of a 40 percent rating for 
peptic ulcer disease, status post total gastrectomy, for the 
time period prior to September 8, 2005.  However, objective 
medical findings do not support the assignment of a rating in 
excess of 40 percent during any time period at issue in this 
appeal.

A rating action  in May 1973 awarded the veteran service 
connection for a subtotal gastrectomy based on service 
treatment records noting treatment for a gastric ulcer.  A 
100 percent rating was awarded following surgery in 1972, 
then reduced to a zero percent rating following a September 
1972 VA medical examination.  Following evaluation in May 
1974, the rating was increased to 20 percent.

The veteran underwent a partial colostomy in March 1994 
secondary to diverticulitis.

The veteran's claim for a higher rating was received in 
February 2001. 

In a January 2001 statement, D.C.A., M.D. noted that the 
veteran suffered from frequent diarrhea and had 6-7 bowel 
movements per day on average.  It was further noted that the 
veteran had frequent fecal incontinence and had to wear 
protection during daytime to prevent soiling his clothing.  
The physician indicated that the veteran had a colostomy and 
colon resection for diverticulitis five years earlier as well 
as detailed that the veteran had much difficulty keeping a 
job as a result of gastrointestinal (GI) problems.

Additional VA treatment records dated in February and August 
2001 reflect complaints of chronic diarrhea.  A February 2001 
treatment note showed that the veteran was ordered a GI 
consultation and was noted to be asymptomatic except for 
chronic diarrhea.  Findings of short gut syndrome, improved 
chronic diarrhea, and weight of 194 pounds were noted in the 
August 2001 VA treatment record.  
In an October 2001 VA fee-basis examination report, the 
veteran denied weight changes, nausea, blood in stools, and 
vomiting.  He complained of sharp stomach pains occurring 3 
to 4 times a week as well as having 6 to 8 watery bowel 
movements daily.  The examiner indicated that the veteran had 
a 33 centimeter non-tender scar from his in-service 
gastrectomy and diagnosed post-gastrectomy syndrome secondary 
to peptic ulcer disease.  The examiner discussed laboratory 
study findings and specifically noted that the veteran's 
gastrointestinal condition does not cause significant 
malnutrition or significant anemia.  

A May 2002 VA treatment note reflected that the veteran had 
no improvement with his diarrhea and continued to have 8 to 
10 stools per day.  The veteran's weight was noted to be 181 
pounds.  In a December 2002 VA treatment record, it was noted 
that the veteran's weight was 192.9 pounds and that his 
employment was limited due to frequent diarrhea.  A July 2003 
VA treatment note showed continued complaints of chronic 
diarrhea. 

During his May 2005 hearing, the veteran indicated that his 
symptoms of peptic ulcer disease include chronic diarrhea and 
fecal incontinence.  The veteran testified that he did odd 
jobs and currently worked fifteen to twenty hours per week.  
He also indicated that he has had trouble maintaining 
permanent employment due to his repeated trips to the 
bathroom.  

In a September 2005 VA examination report, the veteran 
complained of diarrhea that started shortly after his gastro 
resection.  He indicated that he has had at least 8 to 10 
watery bowel movements per day since his gastrectomy.  The 
veteran also reported that he develops abdominal pain after 
eating and then feels urgently that he has to use the 
bathroom.  He also reported problems with stool incontinence 
and urgency that began roughly 12 years ago.  He wears 
Depends at night in case he is unable to make it to the 
bathroom in time.  The veteran stated that his problems with 
stool incontinence existed prior to his partial colostomy.  
The veteran indicated that he works as an exterminator and 
that his diarrhea greatly affected his ability to work 
because he rushed to the bathroom so frequently.  

Physical examination findings were noted as stable weight 
since 1980s, no acute distress, and multiple well-healed 
surgical scars that are pink and slightly depressed.  The 
examiner indicated that she had reviewed the veteran's claims 
file prior to performing the examination and rendering her 
final report.  Thereafter, the examiner diagnosed history of 
duodenal ulcer, status post partial gastrectomy in 1972.  In 
the absence of any supporting documentation, the examiner 
indicated that she was unable to say, without resorting to 
speculation, whether or not the veteran's diarrhea began as a 
result of his duodenal ulcer surgery or his partial 
colostomy. 

An October 2005 VA cumulative vitals/measurements report 
listed the veteran's weight as 180 pounds (October 2000 and 
November 2001), 194 pounds (August 2001), 181 pounds (May 
2002), 192 pounds (December 2002), and 183 pounds (July 
2003).

Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's peptic ulcer disease, status post total 
gastrectomy, more nearly approximates the level of impairment 
contemplated for a 40 percent rating under the applicable 
rating criteria in Diagnostic Code 7308 for the time period 
prior to September 8, 2005.  Objective medical findings 
during this time period indicate that the veteran's service-
connected digestive disability is manifested by moderate 
post-gastrectomy syndrome with chronic diarrhea.

However, during this appeal (in time periods both prior to 
and from to September 8, 2005), medical evidence of record 
simply does not show any objective evidence of weight loss, 
health impairment, anemia, recurrent hematemesis, vomiting, 
or melena.  While the veteran does complain of chronic 
diarrhea, the Board notes that findings of severe ulcer 
disease with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
health impairment or findings of severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia are not shown in the 
evidence of record, so as to warrant the assignment of a 
rating in excess of 40 percent under Diagnostic Codes 7305 
and 7308.

The Board acknowledges the veteran and his representative's 
contentions that his service-connected peptic ulcer disease 
is more severely disabling.  However, the veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board concludes that a 40 
percent rating, but no higher, is warranted for veteran's 
service-connected peptic ulcer disease, status post total 
gastrectomy, for the time period prior to September 8, 2005.  
However, the veteran's claim for a rating in excess of 40 
percent for peptic ulcer disease, status post total 
gastrectomy, for the time period from September 8, 2005, must 
be denied.  The Board has considered additional staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  The preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected condition that would take the 
veteran's case outside the norm so as to warrant any 
extraschedular rating.  The Board recognizes the veteran's 
continued complaints that his service-connected digestive 
disability has greatly affected his ability to work because 
he rushes to the bathroom so frequently.  However, the 
veteran also has indicated that he currently working between 
15 and 20 hours per week as an exterminator.  The Board notes 
that the assignment of the 40 percent rating for his service-
connected peptic ulcer disease disability represents a 
moderate degree, but less than marked, interference with 
employment due to this disabilities alone that is consistent 
with the objective medical findings of record.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Prior to September 8, 2005, a 40 percent rating is granted 
for peptic ulcer disease, status post total gastrectomy, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 40 percent for peptic 
ulcer disease, status post total gastrectomy, for the time 
period from September 8, 2005 is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  Unfortunately, the veteran did not 
receive adequate notice of information concerning the VCAA in 
reference to the issue on appeal.  Appropriate action should 
be taken to ensure adequate VCAA notice as to the type of 
evidence necessary to substantiate the claim for entitlement 
to TDIU, is provided.

The veteran contends that he is entitled to TDIU, as his 
service-connected disability renders him unemployable.  A 
review of the record reveals that the veteran is presently 
service connected and in receipt of a 40 percent disability 
rating for peptic ulcer disease, status post gastrectomy.  

During the May 2005 hearing, the veteran testified that he 
did odd jobs, earning only $7,000 last year.  He further 
testified that it had been five years since he had worked in 
gainful employment.  At that time it was stated by the 
veteran that he worked for the Department of the Army, at Ft. 
A.P. Hill as a pest control man.  He implied that he was not 
chosen for the position when it became permanent because of 
his repeated trips to the bathroom.  The veteran testified 
that he currently worked fifteen to twenty hours per week.  
The veteran further indicated that he was terminated from 
positions at Home Paramount and Orkin, also implying that it 
was because of his inability to travel out in the field and 
work a route (because of his necessity to be close to a 
bathroom).  

Pursuant to the July 2005 remand decision, the RO was to 
arrange for the veteran to undergo a VA medical examination.  
The examiner was requested to include a medical opinion, with 
full rationale, as to whether the veteran's service-connected 
peptic ulcer disease disability alone (excluding the effects 
of non-service-connected disabilities and advancing age) 
renders him unemployable. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet.App. 268, 271 
(1998).  Unfortunately, the September 2005 VA examination is 
inadequate, as the examiner failed to provide the requested 
opinion as to whether the veteran's sole service-connected 
disability of peptic ulcer disease, status post gastrectomy, 
renders him unemployable.  

Regulations state that "Marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination."  38 C.F.R. 
§ 4.16 (2008)

In view of the foregoing, the Board finds that further 
examination of the veteran is necessary.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The appellant 
is hereby notified that it is his responsibility to report 
for any examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2008).

The claims file also reflects that the veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Washington, DC; however, as the claims file only includes 
records from that facility dated up to August 2005, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), for the matter of entitlement 
to a total disability rating based on 
individual unemployability due to 
service-connected disability (TDIU).  The 
letter should contain specific notice as 
to the type of evidence necessary to 
substantiate the claim for entitlement to 
TDIU.  The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected digestive disability since 
service.  Of particular interest are any 
outstanding VA records of evaluation 
and/or treatment of the veteran's 
service-connected digestive disability, 
for the period from August 2005 to the 
present, from the VAMC in Washington, DC.  
Also of particular interest are any 
outstanding private records of evaluation 
of the veteran's employability or work 
performance regarding his service-
connected digestive disability from the 
prior employers (as referenced in the May 
2005 hearing transcript).  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

3.  The RO should contact the veteran and 
inquire whether he has ever applied for, 
or is in receipt of Social Security 
Administration disability benefits (SSD).  
If he responds affirmatively, the AMC/RO 
is to obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether his service-
connected digestive disability alone 
would cause him to be unemployable.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examining physician should note all of 
the veteran's disabilities, whether or 
not service-connected.  All examination 
findings, along with the complete 
rationale for any opinions expressed, 
should be set forth in the examination 
report.  The examiner is to indicate 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the veteran's service-connected 
disability alone would preclude his 
obtaining and retaining substantially 
gainful employment, as it is defined in 
the information paragraphs of this 
remand.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  The AMC/RO must review the claims 
file and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence of 
record since the June 2008 SSOC.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


